DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Amendments filed 6/6/2022 have been considered. Claim 1 has been amended. Claims 2-3 have been cancelled. Claims 9-23 remain withdrawn. Claims 1 and 4-8 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (PGPub. 2018/0168360) in view of Thomas, from now on referred to as Thomas 2 (PGPub. 2018/0153310).
With regard to Claim 1:
Thomas discloses: A resilient unit (430), comprising an array of first springs (420) located in discrete pockets (410) formed between superposed sheets of material (432, 434) joined at least at positions between the springs, wherein inside at least some of the first springs are located second (440), inner, non-pocketed springs, wherein the springs are held under compression in the discrete pockets (Fig. 5; [0073-0077]).
However Thomas does not explicitly disclose: and wherein a second spring is taller/longer than the first spring.
Nevertheless Thomas 2 teaches a coil-in-coil spring system wherein a second spring (35a) is taller/longer than a first spring (35b), for the purpose of providing proper firmness to the pocketed spring as well as preventing bottoming out (Fig. 4; [0024]).
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified the shape and size of the coil-in-coil system of Thomas with the teachings of Thomas 2 such that the modification yields: “wherein the second spring is taller/longer than the first spring”, for the purpose of providing proper firmness to the pocketed spring as well as preventing bottoming out.
With regard to Claim 4:
Thomas (as modified above) discloses the invention as described above.
Furthermore Thomas discloses: wherein the second spring is substantially held in position by the pocket of the first spring (Fig. 5; [0073-0077]).
With regard to Claim 5:
Thomas (as modified above) discloses the invention as described above,
Furthermore Thomas discloses: wherein the first spring is wider than it is tall (Fig. 5; [0073-0077]).
With regard to Claim 6:
Thomas (as modified above) discloses the invention as described above.
Furthermore Thomas discloses: wherein the second spring is taller than it is wide (Fig. 5; [0073-0077]).
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Rasbach (US Pat. No. 8,905,386).
With regard to Claim 7:
Thomas (as modified above) discloses the invention as described above.
However Thomas does not explicitly disclose: wherein the first springs are of wire of a first gauge and the second springs are of wire of as second, different gauge.
Nevertheless Rasbach teaches a spring system comprising an inner spring disposed within an outer spring, wherein said outer spring has a first thickness/gauge and the inner spring has a smaller thickness/gauge, for the purpose of allowing the inner spring to generally compress to a greater extent than the outer spring while preventing bottoming out of the spring system (Fig. 2; Col 3 lines 4-15).
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Thomas with the teachings of Rasbach such that the modification yields: “wherein the first springs are of wire of a first gauge and the second springs are of wire of as second, different gauge”, for the purpose of allowing the second spring to generally compress to a greater extent than the first spring while preventing bottoming out of the pocketed springs.
With regard to Claim 8:
Thomas (as modified above) discloses the invention as described above.
Furthermore Thomas discloses: wherein the first gauge is greater, ie thicker, than the second gauge (Rasbach: Fig. 2; Col 2 lines 4-15).
Response to Arguments
Applicant's arguments filed 6/6/2022 have been fully considered but they are not persuasive.
Applicant argues that the combination of Thomas and Thomas 2 do not explicitly or inherently disclose each and every limitation of amended Claim 1, specifically the limitations of “wherein the springs are held under compression in the discrete pockets and wherein a second spring is taller/longer than the first spring”. Examiner respectfully disagrees. While Thomas does disclose that outer spring 420 is a compression spring and inner spring 440 is a tension member, both springs at some point during use are held under compression which reads on the amended claim language of Claim 1. Thomas discloses in [0075]: “Subsequently, when a third force, F.sub.3, that exceeds the second predetermined force, F.sub.2, is applied to the pocketed spring 410 (as shown in FIG. 5D), the pocketed spring 410 compresses further, and the inner spring 440 fully relaxes and transitions into a compressive state where the inner spring 440 exerts a compressive force that acts in addition to the compressive force of the compression spring 420”. Thomas further discloses in [0076]: “However, unlike the pocketed spring 10 described above with reference to FIGS. 1A-D and 6, in a second response state, both the compression spring 420 and the inner spring 440 are under compression, and the spring constant of the pocketed spring 410 is the spring constant of the compression spring 420 plus the spring constant of the inner spring 440.” Since amended Claim 1 does not state that both springs have to be compression springs or state that both springs have to be held under compression at all times, this current interpretation of Thomas in combination with Thomas 2 reads on each and every limitation of amended Claim 1. Thus the rejections of Claims 1 and subsequently Claims 4-8 remain valid.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHIB T ZAMAN whose telephone number is (571)272-5017. The examiner can normally be reached Monday - Friday: 10 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673                                                                                                                                                                                                        
/RAHIB T. ZAMAN/
Examiner
Art Unit 3673